887 F.2d 266
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John YURIK, Plaintiff-Appellant,v.CONSOLIDATED RAIL CORPORATION, Defendant-Appellee.
No. 88-3743.
United States Court of Appeals, Sixth Circuit.
Oct. 11, 1989.

Before KRUPANSKY and RYAN, Circuit Judges, and HENRY R. WILHOIT, Jr., District Judge*.
PER CURIAM.


1
Plaintiff-appellant, John Yurik (Yurik), has appealed from the district court's judgment granting of a directed verdict in favor of defendant-appellee, Consolidated Rail Corporation (Conrail), at the close of Yurik's testimony.  Yurik, a railroad employee, initiated the instant action pursuant to the Federal Employers Liability Act (FELA), 45 U.S.C. Sec. 51 et seq., against Conrail, his employer, in creating an unsafe place to work which resulted in injury to Yurik's back and neck.


2
"[A] trial judge must direct a verdict if, under the governing law, there can be but one reasonable verdict."    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202 (1986).    See also Erskine v. Consolidated Rail Corp., 814 F.2d 266, 269 (6th Cir.1987) (quoting Brady v. Southern Railway Co., 320 U.S. 476, 479, 64 S.Ct. 232, 234, 88 L.Ed.2d 239 (1943)).  Upon review, an appellate court must apply the same standard as imposed upon a district court in considering the propriety of such a disposition.    Sawchick, v. E.I. DuPont de Nemours & Co., 783 F.2d 635, 636 (6th Cir.1986);  Milstead v. International Brotherhood of Teamsters, Local 957, 580 F.2d 232 (6th Cir.1978).


3
After reviewing Yurik's assignments of error, the briefs of the parties, the arguments of counsel, and the record in its entirety, and after construing the evidence in a light most most favorably to Yurik, this court concludes that Yurik's proof fails to disclose any negligence on behalf of Conrail and accordingly affirms the directed verdict granted by the trial court in favor of the appellee.



*
 The Honorable Henry R. Wilhoit, Jr., United States District Judge for the Eastern District of Kentucky, sitting by designation